FILED
                            UNITED STATES DISTRICT COURT                                   NOV 2 7 2.009
                            FOR THE DISTRICT OF COLUMBIA                             NANCY MAYER WHITTINGTON. CLERK
                                                                                           U.S. DISTRICT COURT
TYRONE JULIUS,                 )
                               )
          Plaintiff,           )
                               )
     v.                        )                       Civil Action No.     u9 2249
                               )
SOCIAL SECURITY ADMINISTRATION,)
                               )
           Defendant.          )

                                  MEMORANDUM OPINION

       This matter comes before the court on plaintiffs application to proceed in forma pauperis

and pro se civil complaint. The court will grant the application, and dismiss the complaint.

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment

for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of

Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       The meager facts set forth in the complaint do not articulate a basis for this court's

jurisdiction, and do not amount to a short and plain statement of a claim showing plaintiffs

entitlement to relief. As drafted, the complaint fails to comply with Rule 8(a), and accordingly,

the complaint will be dismissed. An Order consistent with this Memorandum Opinion will be

issued on this same date.


                                                          GSd:~.~
                                                      United States District Judge